          Case 2:20-mc-00002-TLN-KJN Document 10 Filed 10/29/20 Page 1 of 3



 1   McGREGOR W. SCOTT
     United States Attorney
 2   KEVIN C. KHASIGIAN
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5   Attorneys for the United States

 6

 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        2:20-MC-00002-TLN-KJN
12                 Plaintiff,
                                                      STIPULATION AND ORDER EXTENDING
13         v.                                         TIME FOR FILING A COMPLAINT FOR
                                                      FORFEITURE AND/OR TO OBTAIN AN
14   APPROXIMATELY $827.04 SEIZED FROM                INDICTMENT ALLEGING FORFEITURE
     PAYPAL ACCOUNT ASSIGNED TO EMAIL
15   GABRIELALVA92@GMAIL.COM,
16   APPROXIMATELY $8,975.10 SEIZED FROM
     DISCOVER BANK ACCOUNT NUMBER
17   7016627348 IN THE NAME OF GABRIEL ALVA,
18   APPROXIMATELY $885.10 SEIZED FROM
     ALLY BANK ACCOUNT NUMBER 1069206298
19   IN THE NAME OF CATHERINE STUCKEY,
20   APPROXIMATELY $4,984.84 SEIZED FROM
     CITI BANK ACCOUNT NUMBER 42011053883
21   IN THE NAME OF CALIFITT, LLC,
22   APPROXIMATELY $8,686.40 SEIZED FROM
     CITI BANK ACCOUNT NUMBER 206269441 IN
23   THE NAME OF CALIFITT, LLC, AND
24   APPROXIMATELY $445.98 SEIZED FROM
     WELLS FARGO BANK ACCOUNT NUMBER
25   2018552089 IN THE NAME OF CATHERINE
     STUCKEY,
26
                   Defendants.
27

28
                                                  1
                                                                  Stipulation and Order to Extend Time
            Case 2:20-mc-00002-TLN-KJN Document 10 Filed 10/29/20 Page 2 of 3



 1           It is hereby stipulated by and between the United States of America and potential claimant

 2 Gabriel Alva (“claimant”), by and through their respective counsel, as follows:

 3           1.      On or about August 6, 7, 9, and 12, 2019, the Homeland Security Investigation (“HSI”)

 4 seized the above-referenced defendant funds pursuant to Federal seizure warrants (hereafter collectively
                     1
 5 “defendant funds”) .

 6           2.      Under 18 U.S.C. §§ 983(a)(1)(A)(i)-(iv), and 983(a)(3)(A), the United States is required to

 7 send notice to potential claimants, file a complaint for forfeiture against the defendant funds, or obtain an

 8 indictment alleging that the defendant funds are subject to forfeiture within one hundred and fifty days of

 9 seizure, unless the court extends the deadline for good cause shown or by agreement of the parties. That

10 deadline was January 3, 2020.

11           3.      By Stipulation and Order filed January 6, 2020, the parties stipulated to extend to March

12 3, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

13 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

14           4.      By Stipulation and Order filed March 3, 2020, the parties stipulated to extend to June 1,

15 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

16 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

17           5.      By Stipulation and Order filed May 27, 2020, the parties stipulated to extend to July 31,

18 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

19 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

20           6.      By Stipulation and Order filed July 21, 2020, the parties stipulated to extend to October

21 29, 2020, the time in which the United States is required to file a civil complaint for forfeiture against the

22 defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to forfeiture.

23           7.      As provided in 18 U.S.C. § 983(a)(3)(A), the parties wish by agreement to further extend

24 to January 27, 2021, the time in which the United States is required to file a civil complaint for forfeiture

25 against the defendant funds and/or to obtain an indictment alleging that the defendant funds are subject to

26 forfeiture.

27   1
      The United States has decided not to file against the Approximately $885.10 seized from Ally Bank Account Number
     1069206298 in the name of Catherine Stuckey and Approximately $445.98 seized from Wells Fargo Bank Account Number
28   2018552089 in the name of Catherine Stuckey identified in the caption.
                                                              2
                                                                                     Stipulation and Order to Extend Time
           Case 2:20-mc-00002-TLN-KJN Document 10 Filed 10/29/20 Page 3 of 3



 1          8.     Accordingly, the parties agree that the deadline by which the United States shall be

 2 required to file a complaint for forfeiture against the defendant funds and/or to obtain an indictment

 3 alleging that the defendant funds are subject to forfeiture shall be extended to January 27, 2021.

 4 Dated: 10/28/2020                                     McGREGOR W. SCOTT
                                                         United States Attorney
 5
                                                  By:    /s/ Kevin C. Khasigian
 6                                                       KEVIN C. KHASIGIAN
                                                         Assistant U.S. Attorney
 7

 8 Dated: 10/27/2020                                     /s/ Stephen Kahn_______       _
                                                         STEPHEN KAHN
 9                                                       Attorney for potential claimant
                                                         Gabriel Alva
10
                                                         (Signature authorized by email)
11

12

13          IT IS SO ORDERED.

14 Dated: October 28, 2020

15                                                        Troy L. Nunley
                                                          United States District Judge
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         3
                                                                               Stipulation and Order to Extend Time
